Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 20 November 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentNovember 20, 1792.
Gentlemen

According to advices received from Amsterdam dated August 30th. 1792, I have good ground to conclude that there is a sum in the hands of our Bankers there, not less than 1,250.000 florins subject to my order; but though there is a moral certainty of this being the case, there are circumstances which admit a bare possibility of the contrary. It is proper to apprise you of this, as a preliminary to the proposition I am going to make—as well on the score of propriety as for the purpose of serving as a guide to your determination and conduct.
If as I understand to be probably the case you have occasion to establish a fund in Europe I propose to you the following arrangement vizt.—
I will cause the Treasurer to draw in favor of whomsoever you shall designate for a sum in guilders equal to 500.000 Dollars at the rate of 36 4/11 pence Pennsyla Curry ⅌ Guilder.
His draft or drafts to be at your disposal to be remitted on your own account and the amount to be passed to the Credit of the United States as on the first of January next. If a law shall be passed to authorise the measure, it shall operate as a payment at that period by the United States to the Bank, on account of the loan made to them pursuant to the XIth. Section of the Act which incorporates your institution. If no such law shall be passed it shall remain as a Credit to the Government, but not liable to be made use of, until information shall be received that the Bills have been accepted and paid.
In case of non payment contrary to expectation, the Credit which shall have been given to be refunded; but in such case no damages nor interest on the bills are to be demanded. With respectful consideration, I have the honor to be, Gentlemen,
Your Obedt. Servant

Alexander HamiltonSecy of the TreasyThe President & Directorsof the Bank of theUnited States.

